NUMBER 13-12-00031-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                IN RE BOBBY BOURLON


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

           Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam1

       Relator, Bobby Bourlon, filed a petition for writ of mandamus and a motion for

emergency stay in the above cause on January 20, 2012. Through the petition for writ

of mandamus, relator sought to compel the trial court to vacate an order rendered on

December 15, 2011 granting a pre-suit deposition under Texas Rule of Civil Procedure

202. See TEX. R. CIV. P. 202. On January 20, 2012, this Court granted the motion for

emergency stay and ordered the trial court’s December 15, 2011 order to be stayed.

See TEX. R. APP. P. 52.10(b). By that same order, the Court requested that the real
       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
party in interest, Charlotte Clark, by and through counsel, file a response to the petition

for writ of mandamus. Relator has now filed a motion to dismiss this original proceeding

on grounds that the parties have resolved the issues herein and this matter has been

rendered moot.

       The Court, having examined and fully considered the petition for writ of

mandamus and the motion to dismiss, is of the opinion that the motion to dismiss should

be granted. Accordingly, the stay previously imposed by this Court is LIFTED. See id.

R. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective

until the case is finally decided.”). The motion to dismiss is GRANTED. The petition for

writ of mandamus is DISMISSED without reference to the merits. See id. R. 52.8(a).

       IT IS SO ORDERED.

                                                               PER CURIAM

Delivered and filed the
6th day of February, 2012.




                                                2